11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Beverly Ayer,                                * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CV35440.

Vs. No. 11-19-00067-CV                       * October 16, 2020

Robert Storey Wilson, D.O.,                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has considered Beverly Ayer’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.